—In a proceeding pursuant to CPLR article 78 to review a determination of the respondents that the petitioner is not entitled to a defense at the expense of the Town of Orangetown in an action entitled Sluys v Colello, Rockland County Index No. 3335/95, the petitioner appeals from a judgment of the Supreme Court, Rockland County (Sherwood, J.), entered March 19, 1997, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Town Board of the Town of Orangetown adopted a resolution that the petitioner is not entitled to a defense at the expense of the Town in a taxpayers’ suit entitled Sluys v Colello, Rockland County Index No. 3335/95. Since the resolution was lawfully adopted in accordance with Town of Orange-town Code § 19A-4 (A), which was in effect at the time, the Supreme Court properly denied the petition and dismissed the proceeding.
The petitioner’s remaining contentions are without merit. Ritter, J. P., Thompson, Altman and McGinity, JJ., concur.